Opinion issued July 26, 2012.




                                         In The
                                 Court of Appeals
                                        For The
                            First District of Texas


                                NO. 01-10-00972-CV


             IN THE INTEREST OF Q.T.M., B.N.M., AND D.N.M.


                     On Appeal from the 313th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2010-03396J


                         MEMORANDUM OPINION

      Appellant, Sabrina Mullen, has failed to timely file a brief. See TEX. R. APP.

P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of appellant to file

brief). After being notified that this appeal was subject to dismissal, appellant did

not respond. See TEX. R. APP. P. 42.3(b) (allowing involuntary dismissal of case).
      We dismiss the appeal for want of prosecution for failure to timely file a brief.

      We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Massengale.




                                          2